Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II. in the reply filed on 8/23/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-4 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims are confusing as to intent because it can not be definitively determined how the methods of the claims are directed towards the formation of polyurethane foams.  Though the claims refer to adding recycle MDI prepolymer to a polyurethane foam production process, the claims do not set forth 
	Appropriate correction is required.  

Additionally, applicants’ claims are confusing as to intent because they indicate that the “recycle MDI prepolymer” of its process is formed from scrap of the polyurethane foam production process that it is used to make. Therefore it can not be definitively ascertained what initial “recycle mdi prepolymer” is used in the process of the claims before scrap can be formed that is further worked up to form “recycle mdi prepolymer“ to be used in the ongoing process of the claims.
Stated another way, the “initial” recycle MDI prepolymer of the claims lacks antecedent basis in the claims because, though the claims define its formation, it is a required component in its own formation.  Accordingly, the “initial” recycle MDI prepolymer of the claims that is used and necessary to make the recycle MDI prepolymer that is later defined by the claims is not defined by the claims in a manner that can be definitively ascertained.  
 Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrinello et al.(5,605,935).
Parrinello et al. discloses methods for forming polyurethane foams (column 7 line 59 – column 8 line 67 and the Examples).  Parrinello et al. discloses combining polyol with methylene diphenyl isocyanate (MDI) and polymeric MDI (pMDI), which by virtue of its known compositional make-up is comprised of 4,4'-methylenediphenyl diisocyanate, isocyanic acid, polymethylenepolyphenylene ester, and di-phenylmethane-2,4'-diisocyanate, in foaming operations to form polyurethane foams (Example 1 and column 7 line 59 – column 8 line 67).
Parrinello et al. differs from applicants’ claims in that recycled polyols are not particularly utilized as the polyols in the preparations of its disclosure.  However, Parrinello et al. does disclose recycling polyol from polyurethane foam, including through glycolysis [applicants’ claim 6](see abstract, column 5 line 11 – column 7 line 42 & Examples).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized polyols that are recovered from formed polyurethane foams in making the polyurethane foams of Parrinello et al. for the purpose of utilizing raw materials that are ecologically beneficial by virtue of the practice of the principle of material reuse in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Regarding claim 8, there is no distinction between a polyol selection being referred to as “recycled” or “virgin” from the standpoint of patentability in that each from the standpoint of patentability is a merely a polyol at time of use without distinction, through material limitation, being set forth by the claim(s).  Additionally, regarding claim 9, the reference to a “closed-loop” production process does not serve to distinguish this claim, which otherwise recites features 
As to claim 7, the cutting and other operations disclosed are sufficient to meet the “shredding” feature of this claim.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beatty and Tabor et al. a cited for their disclosures of relevant reactant materials and their preparations in the art.
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/               Primary Examiner, Art Unit 1765